Citation Nr: 0714384	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  05-05 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for status post right 
hip arthroplasty, claimed as secondary to service connected 
varicose veins of the left thigh and calf.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1945 to July 1946, and from January 1948 to October 
1951.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Phoenix, Arizona, VA Regional Office (RO).

The issue of whether new and material evidence has been 
received to reopen a claim for service connection for status 
post right hip arthroplasty, claimed as secondary to service 
connected varicose veins of the left thigh and calf, is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if any 
action on his part is required.


FINDING OF FACT

Bilateral hearing loss disability was not manifested in 
service; sensorineural hearing loss was not manifested in the 
first postservice year; and the preponderance of the evidence 
is against a finding that the veteran's current bilateral 
hearing loss disability is related to his service or to any 
event therein.  


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act (VCAA), in part, describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA applies to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via an April 2004 letter, the veteran was informed of the 
evidence and information necessary to substantiate his claim 
for service connection for hearing loss, the information 
required of him to enable VA to obtain evidence in support of 
his claim, the assistance that VA would provide to obtain 
evidence and information in support of his claim, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  The letter advised the 
veteran that he should submit any medical evidence pertinent 
to his claims.  VCAA notice was provided prior to the initial 
adjudication.  

A March 2006 letter provided notice regarding the rating of 
disabilities and the effective dates of awards (Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)); however as the decision 
below denies (and does not grant) service connection for 
hearing loss, neither the rating of a disability nor the 
effective date of such award is a matter for consideration.  
The veteran is not prejudiced by the timing of such notice.

The RO has obtained the veteran's service medical records as 
well as relevant private and VA treatment records.  The RO 
arranged for a VA audiologic evaluation in July 2004.  The 
veteran testified at a hearing before the undersigned in 
August 2006.  The record was left open for 30 days following 
the hearing for the veteran to submit additional evidence; 
none was received.  VA has met its assistance obligations.  
The Board will proceed with appellate review. 

II.  Factual Background

The service medical records show no complaints related to 
hearing loss.  The separation examination in July 1946 noted 
both whispered voice and spoken voice hearing of 15/15 in 
each ear.  The January 1948 enlistment examination noted 
15/15 hearing in each ear.  The separation examination in 
October 1951 likewise noted 15/15 hearing in each ear.

A July 1979 VA audiology consultation noted the veteran 
complained of tinnitus.  He did not report any problems with 
hearing loss.  Testing showed mild-moderate high frequency 
sensory hearing loss with good speech discrimination at 
conversational and high densities.

The veteran was seen in a VA audiology clinic for hearing aid 
orientation and issue in March 2001.  

On VA audiology examination in July 2004, the veteran 
reported that he first noticed hearing loss "20 years ago."  
He reported inservice noise exposure with large guns on a 
ship, and postservice noise exposure working in a copper mine 
for six years.  Audiometry testing showed pure tone averages 
of 50 decibels in the right ear and 54 decibels in the left 
ear.  Speech recognition scores were 88 percent in the right 
ear and 86 percent in the left ear.  The examiner noted mild 
to moderately severe high frequency sensorineural hearing 
loss bilaterally.  After reviewing the claims folder, the 
examiner stated that "it is less likely than not that his 
hearing loss and tinnitus are service connected as neither 
was noticed until at least 20 years after he left the 
service."

III.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§ 3.303.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC list 
are less than 94 percent.  38 C.F.R. § 3.385.

Sensorineural hearing loss (as an organic disease of the 
nervous system) is a chronic disease which may be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

It is not in dispute that the veteran now has a bilateral 
hearing loss disability, as such is shown by official 
audiometry, and has been diagnosed by VA examiners.  Given 
his military service on board a ship, it is also not in 
dispute that he likely was exposed to noise trauma in 
service.  What he must still show to establish service 
connection for the hearing loss is that it is related to the 
noise trauma in service. 

Significantly, the service medical records do not show or 
suggest that the veteran had a bilateral hearing loss 
disability in service.  In fact, he even stated at his VA 
audiology examination in 2004 that his hearing loss began 
"20 years ago."  The earliest indication of hearing loss in 
the record is in 1979, more than two decades after the 
veteran's separation from his final period of active service.  
Significantly, while he filed numerous claims for VA benefits 
during the 1950s, 1960s, and 1970s, none of these claims 
included any mention of a hearing loss disability.

Consequently, service connection for bilateral hearing loss 
on the basis that it became manifest in service, and 
persisted, is not warranted.  As there is no competent 
(medical) evidence of hearing loss in the first postservice 
year, there is no basis for considering (and applying) the 38 
U.S.C.A. § 1112 chronic disease presumptions (for 
sensorineural hearing loss as an organic disease of the 
nervous system).  

There is also no medical evidence supporting a nexus between 
the veteran's current hearing loss disability and his 
service.  In July 2004, a VA audiologist reviewed the 
veteran's claims file, examined the veteran, noted that he 
had postservice work experience in a copper mine and did not 
report hearing loss for decades after service separation, and 
concluded that the bilateral hearing loss was less likely as 
not caused by or a result of noise exposure in service.

Because this VA opinion is based on review of the record, and 
includes supporting rationale (i.e., the absence of pathology 
in service and the history of postservice noise exposure), 
the Board finds it persuasive.  Significantly, a lengthy 
period of time between service and the earliest postservice 
clinical documentation of the disability for which service 
connection is sought (here some 28 years) is, of itself, a 
factor for consideration against a finding of service 
connection for such disability.  See Maxson v. Gober, 230 
F.3d. 1330, 1333 (Fed. Cir. 2000).  Because the veteran is a 
layperson, his own belief that his bilateral hearing loss 
disability is related to noise trauma in service is not 
competent evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

In light of the foregoing, the Board concludes that it is not 
shown that the veteran's hearing loss is related to his 
service, to include exposure to noise trauma therein.  The 
preponderance of the evidence is against this claim; hence, 
it must be denied.  


ORDER

Service connection for hearing loss is denied.


REMAND

With respect to the veteran's attempt to reopen a claim of 
service connection for service connection for status post 
right hip arthroplasty, claimed as secondary to service 
connected varicose veins of the left thigh and calf, the 
Board notes that such claim was denied by the RO in a 
September 2003 rating decision.  At that time it was 
determined that the right hip disability was not caused by or 
aggravated by the service connected left leg varicose veins 
disability.  The veteran did not submit a notice of 
disagreement with that determination; rather, in March 2004, 
he attempted to file a new "claim" for the same benefit.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
in part that VA's duty to notify a claimant seeking to reopen 
a claim included advising the claimant of the evidence and 
information that is necessary to reopen the claim, and VA 
must notify the claimant of the evidence and information that 
is necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  It further 
held that VA must, in the context of a claim to reopen, look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

The appellant has not been properly notified of the evidence 
and information necessary to reopen the claim, the specific 
evidence that would be required to substantiate the element 
or elements needed to grant the veteran's service connection 
claim, and the evidence and information that is necessary to 
establish entitlement to his underlying service connection 
claim.

To ensure compliance with due process requirements, the case 
is REMANDED for the following:

1.  The RO should send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) that 
(1) notifies the veteran of the evidence and 
information necessary to reopen the claim for 
service connection for status post right hip 
arthroplasty, claimed as secondary to service 
connected varicose veins of the left thigh and 
calf; (2) notifies the veteran of the reasons 
for the September 2003 denial (it was 
determined that the right hip disability was 
not caused by or aggravated by the service 
connected left leg varicose veins disability); 
and (3) notifies the veteran of what specific 
evidence would be required to substantiate the 
element or elements needed to grant the 
veteran's service connection claim (i.e., 
medical evidence establishing that the current 
right hip disability is related to the service 
connected left leg varicose veins disability).  
This notice is outlined by the Court in Kent, 
supra.  The notification letter should also 
advise the veteran of the evidence and 
information that is necessary to establish 
entitlement to his underlying service 
connection claim.

2. Following such development, the RO should 
review and readjudicate the new and material 
claim.  If the benefit sought on appeal remains 
denied, the RO shall issue the veteran a 
Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


